office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 -------------- postf-142598-07 uilc 263a 263a 263a date date to senior counsel lmsb retailers food pharmaceuticals healthcare associate area_counsel - chicago group cc lm rfph chi from branch chief branch income_tax accounting subject postf-142598-07 definition of unit_of_property for interest capitalization this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer z u v w t x y r s date a date b date c date d --------------------------------------------------------------------------------------- - --------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------ ---------------------------- ---------------------------------- -------------------------------------------------------------------- ------------------------------- ---------------------------- ----------- -------------- ---------------------- ------------------ ------------- -------------- postf-142598-07 date e date f location p location s dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figureo issue ---------------------- ------------------ --------------- ----------------------- ----------------- --------------- --------------- ----------------- ----------------- --------------- ----------------- whether certain components of real and tangible_personal_property are functionally interdependent for purposes of sec_1_263a-10 of the income_tax regulations facts taxpayer operates several processing and manufacturing facilities across the united_states and worldwide taxpayer is principally engaged in z taxpayer’s operations are classified into three reportable business segments u v and w each segment is organized based upon the nature of products and services offered taxpayer’s remaining operations are aggregated and classified as other in its financial statements taxpayer also maintains a complex of t linking together the company and its customers and suppliers taxpayer uses an overall accrual_method of accounting for federal_income_tax purposes taxpayer historically and currently uses authorization for expenditures afes as a management tool afes are used to receive and document approval of expenditures above certain cost levels and outside of specific day-to-day activities and are categorized by type of expenditure ie expense afe or capital afe typically capital afes provide information as to why the expenditures should be made the purpose of the asset to be produced and a breakdown of the types of expenditures but not necessarily the components of the overall asset to be produced ------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------- taxpayer filed a form_3115 application_for change in accounting_method requesting permission to change its method_of_accounting for interest capitalization under sec_263a of the internal_revenue_code and the income_tax regulations under that section for the taxable_year beginning date a under its present method taxpayer had determined the amount of capitalized_interest on a per-project basis taxpayer claimed that this postf-142598-07 method resulted in the inclusion of items of property that are not designated property in the accumulated production_expenditures of the project taxpayer signed a consent agreement issued by the internal_revenue_service granting taxpayer permission to change its method_of_accounting for interest capitalization for the taxable_year beginning date a the consent agreement provided that taxpayer will capitalize interest costs with respect to all property described in sec_263a and sec_1_263a-8 designated property and will perform the avoided cost calculation on the basis of units of property as defined in sec_1_263a-10 in addition taxpayer will treat interest capitalized on a unit of designated property as a cost of the unit of designated property in accordance with sec_1_263a-8 and will recover such capitalized_interest in accordance with sec_1_263a-1 interest capitalized on a unit of designated property containing one or more items of depreciable_property such as tangible_personal_property and depreciable real_property will be ratably allocated among such items of depreciable_property and will be depreciated in accordance with the code and regulations that are applicable to such property also taxpayer will cease capitalization of interest with respect to i property that are not units of designated property within the meaning of sec_1_263a-8 and ii property meeting the de_minimis_rule in sec_1 263a- b taxpayer has been involved in several capital expansion projects for which afes have been established in its form_3115 taxpayer included big_number individual assets segregated from individual afes after issuance of the consent agreement taxpayer determined that it had overcapitalized interest on property that was not designated property or had suspension periods in excess of days or on which interest was accrued after production was completed taxpayer reduced the basis of these assets in order to remove the interest it determined was erroneously capitalized this request highlights seven afes from which taxpayer identified property that was not designated property these seven projects included co-generation plant expansions a co-generation plant addition and a x plant expansion the information reviewed does not indicate that any assets included in the co-generation or r plant afes were placed_in_service with or used in support of the existing co-generation or r plants as applicable prior to the completion of the expansion or addition projects afe authorized in date b for dollar_figureh was part of a steam and power generation expansion project at the location p co-generation facility to accommodate increased processing plant expansion afe contained component assets of which are real_property components and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree that the real_property components are functionally interdependent real_property components considered one unit of real_property among the components identified for this afe were one coal fired boiler two gas fired boilers a bagger cyclones ductwork fans gas lines heaters computer controls and instrumentation piping pumps smoke stack additions valves meters catwalks grating filters steam lines turbines and other related components postf-142598-07 afe authorized in date b for dollar_figurei also was part of the steam and power generation expansion project at the location p co-generation facility but was limited to the construction of a coal conveyor system for use at the facility afe contained component assets of which are real_property components and the remaining are tangible_personal_property components among the components identified for this afe were building additions conveyors computers insulation and special purpose structures the project descriptions for afe’s and each provide with increased grind rate of ------------bpd and expansion of bio-products plus additional bio-product processes being built steam and power generation expansion are needed ---------------- -------coal boiler ---------------turbine generator and --------------------gas boilers will be installed this will allow for down time for yearly maintenance on -------- existing coal boilers and ----- turbine generators without reductions in production it will also make --- ------- existing gas boilers available for other plants and provide needed space for future expansion the location p co-generation facility expansion was designed to produce up to an additional --- megawatts of electrical power and --------------pounds of steam per hour afe authorized in date c for dollar_figurej involved the installation of new feedwater heaters at the expanded location p co-generation facility afe contained component assets of which is a real_property component and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree on the amount of capitalized_interest for the real_property component among the components identified for this afe were a boiler water heater piping insulation and other instrumentation the project description for afe provides due to the number of tube failures and marginal size new feedwater heaters are required for co-generation the existing units can be refurbished to be used in the location s co-generation facility which will require larger heaters to accommodate the expansion at that location afe authorized in date d for dollar_figurek was part of a steam and power generation expansion project at the location s co-generation facility afe contained component assets of which are real_property components and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree that the real_property components are functionally interdependent real_property components considered one unit of real_property among the components identified for this afe were a coal fired boiler bag filter system control system ductwork smoke stack electrical equipment building modifications equipment foundations hoppers piping silencer platforms steam separators strainers storage bins equipment supports transformers air compressor coal and limestone conveying equipment blowers catwalks computer process control systems cyclones dust collector freight elevator elevator man-lift filling equipment fans grating postf-142598-07 instrumentation equipment supports electrical turbine generator water treatment equipment pipes valves and other related components the project description for afe provides construct --- circulating fluid bed boiler at location s capacity --------------pounds steam per hour afe authorized in date e for dollar_figurel also was part of the steam and power generation expansion project at the location s co-generation facility but was limited to the installation of boilers and turbine generators afe contained component assets of which are real_property components and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree that the of the real_property components are functionally interdependent real_property components considered one unit of real_property and that the remaining are functionally independent among the components identified for this afe were a turbine condenser cooling tower bagger catwalk dryer electrical equipment computer processing equipment pumps tanks building structural changes man-lift elevator transformer equipment foundations grating gear reducer motor control center valves spill containment weigh feeder and other related components the project description for afe provides it is proposed to install a ------mw automatic dual extraction condensing steam turbine generator at the location s co-generation plant the machine maximizes our steam and electrical loading flexibility while producing ------------cents kw power afe authorized in date f for dollar_figurem also was part of the steam and power generation expansion project at the location s co-generation facility but was limited to the installation of an ion exchange addition afe contained component assets of which are real_property components and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree that the real_property components are functionally interdependent real_property components considered one unit of real_property among the components identified for this afe were a crane for ion exchange addition deionization system duct work electrical equipment filters ion exchange feed system resin-ion exchanger addition valves building additions catwalk control systems piping instrumentation and other related components the project description for afe provides in order to maintain plant reliability additional water treatment capacity is needed at the co-generation plant it is proposed to add an ion-exchange carousel capable of providing --------gpm or continuous make-up water afe authorized in date c for dollar_figureo was for the expansion of x processing at the location p facility afe contained component assets of which are real_property components and the remaining are tangible_personal_property components taxpayer and the internal_revenue_service agree that the real_property components postf-142598-07 are functionally interdependent real_property components considered one unit of real_property among the components identified for this afe were an air compressor conveyor bag filter blower condenser cooling tower dryer duct work dust collector electrical ejector extractor fan filters fiber grinder heat_exchanger instrumentation insulation motors piping pumps platform cracking roll scale screw press transformer valves tanks catwalk and other related components the project description for afe provides to --------- x capacity to ----- mm lb per year will require the components listed above the service’s examination team’s meetings with taxpayer indicated that this new facility was constructed to produce three new s products the raw material for these new products is y a product already produced at the facility prior to the expansion the facility’s expansion would put the y through a -------- removal process followed by a drying process for ultimate use in the three new s products the three new products required the y be put through the -------- removal and drying processes based upon advice received from taxpayer’s representatives in implementing the change in accounting_method authorized by the consent agreement taxpayer treated each tangible_personal_property component within each afe as a discreet asset representing a separate_unit of property for purposes of sec_263a of the internal_revenue_code law and analysis sec_263a provides that in the case of any property to which sec_263a applies any costs described in sec_263a shall be included in inventory costs in the case of property which is inventory in the hands of the taxpayer or shall be capitalized in the case of property that is not inventory in the hands of the taxpayer sec_263a provides that the costs described by such paragraph with respect to any property are i the direct costs of such property and ii such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property sec_263a provides that except as otherwise provided sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that sec_263a shall apply only to interest costs which i are paid_or_incurred during the production_period and ii are allocable to property which is described in sec_263a and which has a long_useful_life an estimated production_period exceeding years or an estimated production_period exceeding year and a cost exceeding dollar_figure postf-142598-07 sec_263a provides that for purposes of sec_263a property has a long_useful_life if such property is real_property or property with a class_life of years or more as determined under sec_168 sec_263a provides that for purposes of sec_263a the term production_period means when used with respect to any property the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale sec_1_263a-8 provides that capitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property described in sec_1_263a-8 sec_1_263a-8 provides that except as provided in sec_1_263a-8 and sec_1_263a-8 designated property means any property that is produced and that either is i real_property or ii tangible_personal_property as defined by sec_1 263a- a which is a property with a class_life of years or more under sec_168 long- lived property but only if the property is not property described in sec_1221 in the hands of the taxpayer or a related_person b property with an estimated production_period as defined in sec_1_263a-12 exceeding years 2-year property or c property with an estimated production_period exceeding year and an estimated cost of production exceeding dollar_figure 1-year property sec_1_263a-8 provides that the thresholds described in sec_1_263a-8 are applied separately for each unit_of_property as defined in sec_1_263a-10 sec_1_263a-8 provides that produce is defined as provided in sec_263a and sec_1_263a-2 sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve sec_1_263a-2 provides that for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures sec_1_263a-8 provides that inherently permanent structures include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as swimming pools roads bridges tunnels paved parking areas and other pavements special foundations wharves and docks fences inherently permanent advertising displays inherently permanent outdoor lighting facilities railroad tracks and signals telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment grain storage bins and silos property may constitute an inherently_permanent_structure even though it is not classified as a building for purposes of former sec_48 and sec_1_48-1 any property not otherwise postf-142598-07 described in sec_1_263a-8 that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for the purposes of sec_1_263a-8 as an inherently_permanent_structure sec_1_263a-12 provides that a separate production_period is determined for each unit_of_property defined in sec_1_263a-10 sec_1_263a-10 provides that whether property is 1-year or 2-year property under sec_1_263a-8 is also determined separately with respect to each unit_of_property as defined in sec_1_263a-10 sec_1_263a-10 provides that a unit of real_property includes any components of real_property owned by the taxpayer or a related_person that are functionally interdependent and an allocable share of any common feature owned by the taxpayer or a related_person that is real_property even though the common feature does not meet the functional_interdependence test when the production_period begins with respect to any functionally interdependent component or any common feature of the unit of real_property the production_period has begun for the entire unit of real_property sec_1_263a-12 provides that the production_period of a unit of real_property begins on the first date that any physical production activity as defined in sec_1 263a- e is performed with respect to a unit of real_property sec_1_263a-12 provides that the term physical production activities includes any physical activity that constitutes production within the meaning of sec_1_263a-8 sec_1_263a-12 provides that the production_period of a unit of tangible_personal_property begins on the first date by which the taxpayer’s accumulated production_expenditures including planning and design expenditures are at least percent of the taxpayer’s total estimated accumulated production_expenditures for the property unit thus the beginning of the production_period is determined without regard to whether physical production activity has commenced the production_period for a unit of tangible_personal_property produced under a contract begins for the customer when the customer’s accumulated production_expenditures are at least percent of the customer’s total estimated accumulated production_expenditures sec_1_263a-12 provides that the production_period for a unit_of_property produced for self use ends on the date that the unit is placed_in_service and all production activities reasonably expected to be undertaken by or for the taxpayer or a related_person are completed sec_1_263a-10 provides that components of real_property produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person sec_1_263a-10 provides that components of tangible_personal_property are a single unit_of_property if the components are functionally interdependent components postf-142598-07 of tangible_personal_property that are produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person sec_1_263a-8 provides that for purposes of sec_1_263a-8 through 263a- placed_in_service has the same meaning as set forth in sec_1_46-3 providing rules relating to the qualification of property investments for the investment_tax_credit sec_1_46-3 provides that property shall be considered placed_in_service in the earlier of i the taxable_year in which under the taxpayer’s depreciation practice the period for depreciation with respect to such property begins or ii the taxable_year in which the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_46-3 provides that in the case of property acquired by the taxpayer for use in his trade_or_business or in the production_of_income the following are examples of cases where property shall be considered in a condition or state of readiness and availability for a specifically assigned function i parts are acquired and set_aside during the taxable_year for use as replacements for a particular machine or machines in order to avoid operational time loss ii operational farm equipment is acquired during the taxable_year and it is not practicable to use such equipment for its specifically assigned function in the taxpayer’s business of farming until the following year and iii equipment is acquired for a specifically assigned function and is operational but is undergoing testing to eliminate any defects however materials and parts acquired to be used in the construction of an item of equipment shall not be considered in a condition or state of readiness and availability for a specifically assigned function although courts have not addressed the issue in the context of sec_263a several cases have dealt with the definition of placed_in_service for purposes of sec_1_46-3 with respect to electrical power generation facilities courts have applied the test announced in several revenue rulings that an electrical generating plant is placed_in_service when the necessary permits and licenses have been obtained all critical tests necessary for proper operation have been performed the unit has been placed in the control of the taxpayer by the construction contractor the unit has been synchronized with the transmission grid and daily operation of the unit has begun see revrul_76_428 1976_2_cb_47 revrul_76_256 1976_2_cb_46 oglethorpe power corp v commissioner tcmemo_1990_505 46_f3d_382 5th cir nonacq 1995_2_cb_1 several cases have examined whether component assets may be regarded as individual units of property for purposes of depreciation and the investment_tax_credit in 431_f2d_980 10th cir the tenth because of the depreciation conventions under sec_168 the taxable years in i and ii are the same for property subject_to depreciation under sec_168 postf-142598-07 circuit considered whether the component assets of an electrical power plant could be placed_in_service before the entire plant was placed_in_service the component assets were a turbine-generator a steam generating unit a cooling tower a transformer and a main power plant building the court held that the various assets were placed_in_service when the entire plant became operational stating that no one of these component assets would serve any useful purpose to public service co but all of them properly fitted together by the contractor together with the building constituted a completed unit which was operational and served the purpose intended by public service co it was this complete operational unit that the contractor agreed to construct from the many components and deliver to public service co as an electrical power generating plant id pincite similarly in 697_f2d_1063 fed cir the court considered the issue of defining the applicable unit_of_property for purposes of applying the construction exception to the restoration of the investment_tax_credit in the taxpayer argued that a refinery marine terminal and product pipelines were separate properties for purposes of applying the transition rule however the trial_court reasoned that the marine terminals transport raw materials to the refinery and the pipelines connect the refinery to storage facilities so the two offsite components together with the refinery itself functionally form a single property id pincite in affirming the decision the court_of_appeals concluded that the trial court’s approach was reasonable particularly since the refinery complex was conceived designed and constructed as a unit the three components being placed in operation concurrently id in 89_tc_710 the tax_court examined the issue of whether an upper reservoir and a hydroelectric plant facility should be considered a single unit_of_property for purposes of depreciation and the investment_tax_credit for the electrical power generation facility to operate as intended water would flow down from the upper reservoir to a lower reservoir through tunnels turning hydraulic turbine generators on its way down and thereby producing electric power construction of the upper reservoir was completed in but the power facility was not operational until and the taxpayer argued that the upper reservoir should be treated as placed_in_service when it was available for use in the court concluded that both components must be viewed as one integrated unit because the physical plant and the reservoir operate simultaneously and as a unit in order to produce electrical power id pincite the tax_court addressed a similar issue in armstrong world industries inc v commissioner tcmemo_1991_326 aff’d 974_f2d_422 3rd cir in armstrong world industries the issue was the unit_of_property qualifying for investment tax_credits postf-142598-07 and depreciation_deductions under the now repealed safe-harbor leasing rules in order to qualify for accelerated deduction under the safe-harbor leasing rules property must have been placed_in_service during a specified transition_period the definition of placed_in_service for purposes of the safe-harbor leasing rules was identical to the definition provided in sec_1_46-3 the taxpayer entered into leasing agreements to acquire various railroad properties and argued that all properties acquired were interdependent component parts comprising a single unit_of_property that could not be considered placed_in_service until the final rail track project was completed the third circuit affirming the tax_court held that the various track segment projects had independent utility prior to the time all of the project components were completed after reviewing public service co hawaiian independent refinery and consumers power the court stated in sum courts appear to agree that individual components will be considered a single property for tax purposes when the component parts are functionally interdependent - when each component is essential to the operation of the project as a whole and cannot be used separately to any effect the converse thus should be equally valid in this case accordingly if a project has component parts which can function as planned in a wholly independent manner then a court may find that each component is a property placed in a condition or state of readiness and availability for a specifically assigned function id pincite emphasis in original internal citation omitted the third circuit’s approach in determining whether individual components should be considered a single unit_of_property by examining the functional independence or interdependence of the various component assets is consistent with the approach of sec_1_263a-10 as expressed in the preamble to the final interest capitalization regulations see t d 1995_1_cb_20 commentators recommended that the final regulations define a unit_of_property to include each operating_unit that performs a discrete function by referencing the definition provided in sec_1_167_a_-11 in addressing this recommendation the preamble to the final regulations states the sec_1_167_a_-11 definition of a unit may not encompass the functionally interdependent components of property this definition of a unit applied for purposes of applying the alternative depreciation adr repair_allowance provisions which were elective the provisions provided a simplification procedure for treating a taxpayer’s expenditures as either capitalized expenditures or deductible expenses taxpayers that elected the provisions and used this sec_1_167_a_-11 definition of a unit we re required to use the same standard that other taxpayers used in determining the date on which property was placed_in_service ie the standard consistent with the concept of a single property as an aggregation of functionally interdependent components accordingly the final regulations do not adopt commentators’ recommendation to modify the definition of a unit_of_property postf-142598-07 we will apply the rules set forth above to the projects identified in your submission as part of our analysis we will also examine some of the arguments offered by the taxpayer steam and power generation expansion projects at location p co-generation a facility afe and afe based on the facts presented the purpose of the steam and power generation expansion projects at the location p co-generation facility was to increase the amount of steam and electrical power generated at the facility in order to accommodate increased processing operations at that location with respect to afe relating to the installation of a new boiler at the facility each of the tangible_personal_property components identified in the afe are essential to the operation of the boiler in its role in accomplishing the project’s intended function of increasing power generation at the facility moreover each of the assets identified in the afe are essential to the intended purpose of the location p steam and power generation expansion project there is no indication that any one of the tangible_personal_property components has any utility to taxpayer apart from their combined role in fulfilling the purpose of the expansion project the facts further indicate that the tangible_personal_property components identified in afe were not used in combination with any existing assets prior to completion of the expansion project similarly with respect to afe relating to the installation of a new coal conveyor system at the facility each of the tangible_personal_property components identified in the afe are essential to the operation of the coal conveyor system in its role in accomplishing the project’s intended function of increasing power generation at the facility moreover just as the marine terminal pipelines and refinery were found functionally interdependent in hawaiian independent refinery the tangible_personal_property components of the coal conveyor system appear functionally interdependent with the other tangible_personal_property components installed as a part of the entire location p steam and power generation expansion project absent any use of the coal conveyor system in combination with existing assets there is no indication that the conveyor would have any utility to taxpayer apart from its role in fulfilling the purpose of the expansion project taxpayer has offered several arguments in support of its position that a discreet asset that can function independently of another discreet asset should be considered functionally independent of such other asset regardless of whether or not the asset is essential to the operation of the project as a whole first taxpayer suggests an equivalency between the unit_of_property for purposes of sec_263a and the unit_of_property for purposes of sec_162 and sec_263 for example taxpayer cites 291_fsupp2d_699 w d tenn aff’d 412_f3d_617 6th cir in fedex the taxpayer incurred periodic costs in servicing the engines used in its aircraft fleet and sought to deduct the expenses as incidental repairs to decide postf-142598-07 whether the expenses were currently deductible the court had to determine whether the applicable unit_of_property was the aircraft or the engine despite the taxpayer’s urging the court expressly declined to adopt the functional_interdependence test of sec_1_263a-10 as an absolute test to determine the unit_of_property for purposes of sec_162 and sec_263 fedex f_supp 2d pincite n rather the court concluded that functional_interdependence was only one factor among several factors that must be considered in resolving the unit_of_property issue for purposes of sec_162 and sec_263 since functional_interdependence is only one factor among several factors that are relevant under sec_162 and sec_263 the unit_of_property that is determined under those sections is not necessarily the unit_of_property for purposes of sec_263a taxpayer also relies upon 151_f3d_876 8th cir aff’g in part rev’g in part 952_fsupp_1346 d minn in northern states power the taxpayer argued that fuel assemblies a component of a nuclear power reactor which were acquired to replace existing fuel assemblies were placed_in_service when received and not when they were later installed in the nuclear reactor the taxpayer’s express purpose in acquiring the fuel assemblies was to maintain power output at the facility not to increase power production the court held that the replacement fuel assemblies were a distinct unit_of_property from the entire nuclear power facility thus the taxpayer was allowed investment_tax_credit and depreciation_deductions for the assemblies in the taxable_year in which they were received because taxpayer’s projects are part of an expansion of or addition to existing facilities taxpayer also relies upon 84_tc_739 aff’d 803_f2d_1572 11th cir in piggly wiggly the taxpayer claimed depreciation_deductions and investment_tax_credit in the taxable_year in which it purchased new equipment for use in the operation of new relocated and remodeled stores the equipment for the remodeled stores was installed operating and in use in these stores in the year of purchase the equipment for the new and relocated stores was placed in stores that were not open for business in the year of purchase the court held that the equipment for the remodeled stores was placed_in_service in the year of purchase but the equipment for the new and relocated stores was not placed_in_service in the year of purchase in our view taxpayer’s reliance on these cases is misplaced as the sixth circuit explicitly recognized in fedex functional_interdependence for purposes of interest capitalization is distinct from the unit_of_property test applied for purposes of sec_162 and sec_263 functional_interdependence is only one factor among several that is relevant under sec_162 and sec_263 such that the unit_of_property determined under sec_162 and sec_263 is not necessarily the unit_of_property for purposes of sec_263a in addition the fuel assemblies in northern states power were conceded to have been acquired fully assembled and ready to be placed within the reactor the only issue was whether the taxpayer actually had to use the replacement assemblies for the parts to be considered placed_in_service in contrast in the instant case there is no assertion that the expansion undertaken by taxpayer as represented in afe and afe postf-142598-07 was intended to replace any part of the existing power generation facility rather the project’s intended purpose was expansion of capacity at the existing power generation facility further unlike the equipment in the remodeled stores in piggly wiggly the expansion of the co-generation facility more closely resembles a new facility and the components that are purchased or constructed for the expansion of the co-generation facility cannot operate and be in use for the intended purpose of the project until all of the components of the expansion are complete therefore based on the foregoing analysis and the facts presented we conclude that all tangible_personal_property components essential to the operation of the location p steam and power generation expansion project as a whole for example as those identified in afe and afe are functionally interdependent for purposes of sec_263a similarly we further conclude that all real_property components essential to the operation of the location p steam and power generation expansion project as a whole for example as those identified in afe and afe are functionally interdependent for purposes of sec_263a we note however a unit_of_property that is comprised of real_property components is a distinct unit_of_property for purposes of sec_263a from the unit_of_property that is comprised of tangible_personal_property components b feedwater heater upgrade at the location p facility afe based on the facts presented the purpose of the feedwater heater upgrade project represented by afe was to replace the existing heaters because of failure of the existing units and because the old units were too small to handle the capacity required for the expanded co-generation facility each of the tangible_personal_property components identified in the afe are essential to the operation of the feedwater heaters in their role in accomplishing the intended function of the project there is no indication that any one of the tangible_personal_property components has any utility to taxpayer apart from their combined role in fulfilling the purpose of the project the facts further indicate that the tangible_personal_property components identified in afe were not used in combination with any existing assets prior to completion of the project therefore based on the foregoing analysis and the facts presented we conclude that all tangible_personal_property components identified in afe are functionally interdependent for purposes of sec_263a however the unit_of_property identified in afe may be used to replace existing feedwater heaters at the facility and thus is not functionally interdependent with the properties used in the entire location p steam and power generation expansion project for example as those identified in afe and afe steam and power generation expansion project at the location s co-generation c facility afe afe and afe postf-142598-07 based on the facts presented the purpose of the steam and power generation expansion project at the location s co-generation facility is identical to that identified for the location p steam and power generation expansion project each of afe afe and afe relate to the location s steam and power generation expansion project and each of the tangible_personal_property components identified in these afe’s are essential to taxpayer accomplishing the intended function of the expansion project to increase power generation at the facility there is no indication that any one of the tangible_personal_property components has any utility to taxpayer apart from their combined role in fulfilling the purpose of the expansion project the facts further indicate that the tangible_personal_property components identified in afe afe and afe were not used in combination with any existing assets prior to completion of the expansion project therefore based on the foregoing analysis and the facts presented we conclude that all tangible_personal_property components essential to the operation of the location s steam and power generation expansion project as a whole for example as those identified in afe afe and afe are functionally interdependent for purposes of sec_263a d expansion of x processing capacity at location p facility afe based on the facts presented the purpose of the x expansion project represented by afe was to expand the existing x processing facility to enable the ---------- removal and drying processes and ultimately produce three new s products each of the tangible_personal_property components identified in the afe are essential to the expanded operation of the facility in their role in accomplishing the intended function of the project there is no indication that any one of the tangible_personal_property components has any utility to taxpayer apart from their combined role in fulfilling the purpose of the project the facts further indicate that the tangible_personal_property components identified in afe were not used in combination with any existing assets prior to completion of the project taxpayer argues that the functionality of the drying process which follows the ---------- removal process is not dependent upon the --------removal process furthermore its preexisting grinding process which follows the drying process is not dependent upon the --------removal or drying processes in fact taxpayer represents that it could purchase r that had been through the --------removal process and then start its own_production with the drying process however the fact that each of these processes - --- -------- removal drying and grinding - could be pursued separately does not change taxpayer’s intended purpose in undertaking the expansion project taxpayer sought to produce three new s products and such production was dependent on the facility’s expansion to provide for the -------- removal and drying processes there is no factual evidence to indicate taxpayer used or intended to use the expanded facility for any purpose other than the production of the three new s products postf-142598-07 therefore based on the foregoing analysis and the facts presented we conclude that all tangible_personal_property components identified in afe are functionally interdependent for purposes of sec_263a no opinion is expressed or implied regarding whether any individual component asset is properly characterized as a real_property component or a tangible_personal_property component within the meaning of sec_1_263a-10 case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions associate chief_counsel income_tax accounting by kathleen reed kathleen reed branch chief branch income_tax accounting
